Citation Nr: 0522411	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision that denied service 
connection for bilateral hearing loss and bilateral tinnitus.

The veteran testified before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in August 2004.  A 
transcript of that testimony has been associated with the 
file.


FINDING OF FACT

The veteran's current hearing loss and tinnitus is not 
related to a disease, injury or incident of service to 
include acoustic trauma.  Hearing loss and tinnitus first 
manifested many decades after service separation. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  The veteran's claim was submitted 
after enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for hearing loss and tinnitus was received 
in June 2003; the claim was denied by rating decision in 
January 2004.  The RO sent the veteran VCAA duty-to-assist 
letters in June and July 2003, prior to the rating decision.  
Neither of these two duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to the 
veteran did not expressly contain the fourth element, the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
The VCAA duty-to-assist letters, the original rating 
decision, and the Statement of the Case (SOC) in March 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained the veteran's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
private medical providers that the veteran identified as 
having potentially relevant evidence for development.  The 
veteran was also afforded a hearing before the Board in which 
to personally present evidence and arguments in support of 
his claim.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO did not afford the veteran a VA medical examination.  The 
veteran requested a medical examination in his Notice of 
Disagreement (NOD) received in October 2004.  The Board does 
not consider an examination to be necessary at this point, 
for the reasons enumerated below.  

As noted above, the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary, 
which clearly makes the decision discretionary to VA.  The 
VCAA states that an examination or opinion is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability; (B) establishes that the veteran suffered an 
event, injury, or disease in service, or has a chronic 
condition manifesting during an applicable presumptive 
period, and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, or may be associated with 
another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).   As noted in the discussion below, condition 
(A) is satisfied, but conditions (B) and (C) are not.  The 
Board accordingly finds that VA does not have an unfulfilled 
obligation under the VCAA to afford the veteran a VA medical 
examination at this point, and that VA's duty to assist has 
been satisfied in regard to this claim.

Since the veteran has been advised of the evidence necessary 
to substantiate the claims, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran's service medical records are on file.  The 
veteran's hearing acuity at the time of his induction in 
January 1944 was 15/15, bilaterally.  There is no indication 
of acoustic trauma in service, and his discharge physical 
examination in June 1946 lists his hearing as 15/15 
bilaterally under the "whispered voice" test and 20/20 
bilaterally under the "coin click" test.  There is no 
notation of tinnitus in the service medical record.

The file contains copies of audiometer tests by Dr. J.C.R., a 
private medical provider, dated July 1971 and July 1974.  
There is also an audiometer test and progress notes by Dr. 
M.C.F. in September 1975.  These records show that the 
veteran had ringing in the right ear ("of long duration") 
and also had a bilateral high frequency hearing loss.
 
The file contains a February 1984 letter from Audiology - 
Hearing Aid Associates, a private provider.  The letter 
asserts that the veteran was examined in January 1984 and was 
found to have essentially normal hearing in the right ear 
through 1000 Hertz, with severe high-frequency sensorineural 
hearing loss (SNHL) of the right ear.  The left ear had 
essentially normal hearing through 2000 Hertz with moderate 
high-frequency SNHL in the left ear.  There is no mention of 
tinnitus.
 
The veteran had a VA audiological assessment in October 2002.  
The veteran reported hearing loss, greater in the right ear 
than the left, for a very long time.  Tinnitus was described 
as a ringing sound bilaterally.  The veteran reported a 
history of noise exposure and denied a history of ear pain, 
ear drainage, ear infections, or ear surgery. The veteran 
reported difficulty understanding conversation, especially in 
the presence of background noise.  Audiological examination 
revealed moderately severe to severe mid and high frequency 
sensorineural hearing loss (SNHL) in the right ear.  The left 
ear revealed hearing acuity within normal limits through 1000 
Hertz, sloping to a severe high frequency SNHL at 4000 to 
8000 Hertz.  

The veteran submitted a claim for service connection for 
hearing loss and tinnitus in January 2003.  The claim asserts 
that he was exposed to extreme noises as a gunnery instructor 
in the Navy, and that he has suffered from hearing loss and 
tinnitus ever since leaving the service.

The veteran submitted a Notice of Disagreement (NOD) in 
February 2004 in which he asserted that he was exposed to 
loud noises as a weapons training instructor conducting range 
firing and ammunition testing.  He also asserted that the 
hearing test administered at the time of his discharge was 
faulty, in that a clock was simply held to the veteran's ear 
and the veteran was given a perfect score based on whether he 
could hear the clock tick.

The file contains a letter from the veteran's wife, a retired 
nurse, dated August 2004.  She asserted that she had known 
the veteran through high school, and that she and the veteran 
began dating after his discharge in 1946; they were married 
in 1948.  During that time, she observed that he complained 
of ringing in his ears, especially the right ear; he would 
also have difficulty hearing conversations and the radio.  
The veteran was examined by a number of ear-nose-throat (ENT) 
surgeons over the years, to no avail.  

The veteran testified at a Travel Board hearing in August 
2004 that he tested ammunition and taught recruits the use of 
small arms (page 4) during active duty.  These duties began 
three weeks after the veteran's own graduation from boot camp 
and continued until his discharge (page 4).  During that 
period, the veteran was sometimes subjected to indoor rifle 
range firing eight hours per day, five days per week (page 
4).  He was also involved in testing 20-mm and 40-mm 
ammunition (page 5).  Hearing protection was not required 
during any of the duties performed by the veteran (page 5).  

The veteran testified that approximately 80 percent of his 
time in service was spent in range firing (page 6).   Range 
firing involved four companies per day, each of approximately 
130 or 140 men (page 6).  Indoor range firing involved mostly 
.22 caliber weapons, but also involved larger caliber 
pistols, rifles, shotguns, and submachine guns (page 7).  
When he was discharged from service, the veteran had a 
ringing in his right ear but not in his left ear (page 7).  
When he was discharged, he reported the ringing to the 
medical examiner, but was ignored and was administered a 
ticking clock test, which he passed (page 7).  After his 
discharge, the veteran spent two years as a state policeman, 
and during that period he only had to qualify on the firing 
range once (page 7-8).  The veteran was given only a cursory 
examination when he entered the state police (page 9-10).  
After leaving the state police, the veteran was in management 
for 47 years; management did not require a hearing 
examination (page 9-10).  The veteran testified that he began 
to notice a hearing loss in 1970 (page 11).  The ringing in 
his ears had persisted much longer, since his discharge from 
service (page 12).  The veteran's wife was formerly an 
operating room nurse, who worked with ENT surgeons; those ENT 
surgeons attempted to help the veteran but were unable to do 
so (page 12-13).   
  
Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection for hearing loss

The first Hickson element is medical evidence of a current 
disability.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or, when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  The VA 
audiological assessment in October 2002 diagnosed moderately 
severe to severe mid and high level SNHL right ear, and 
severe SNHL left ear.  The Board accordingly finds that 
medical evidence shows bilateral hearing loss to a disabling 
degree, and the first part of the Hickson analysis has been 
satisfied.

The second part of the Hickson analysis is evidence of in-
service incurrence or aggravation of the disease or injury.  
In this case, the service medical record shows that whispered 
voice test was 15/15 on enlistment and 15/15 at time of 
discharge, so there is no evidence of in-service incurrence 
of hearing loss.  The veteran himself has testified that he 
did not notice a hearing loss until the 1970s, although he 
noticed the tinnitus prior to discharge and continuously 
thereafter.  The Board finds that the record does not show 
evidence of in-service disease or injury, and the second 
Hickson element is not satisfied.

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and the claimant's 
military service.  In this case, there is no such medical 
evidence, and the third Hickson element is not satisfied.  

Service connection for SNHL may be presumed to have been 
incurred in qualifying service, if shown to a compensable 
degree within 1 year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  Since in this case there is no evidence that the 
veteran's SNHL was manifest to a compensable degree within 
his first year after discharge, the provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply.

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303; Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993); 
Fortuck v. Principi, 17 Vet. App. 173 (2003).  The veteran's 
wife, a retired nurse, has stated that the veteran manifested 
signs of hearing loss (asking for conversation items to be 
repeated, and turning up the radio) shortly after his 
discharge from service, and that these symptoms persisted 
through to the present day.  "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a nurse, the veteran's wife is even more 
competent than a layperson to provide an eyewitness account 
of his symptoms.  However, her statements are not 
corroborated by medical evidence substantiating the 
continuity of the veteran's symptoms, and the Board finds 
that service connection under 38 C.F.R. § 3.303 is not 
warranted.  

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-traumatic audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  In this case there is no 
documentation of acoustic trauma due to significant noise 
exposure in service (the Board declines to consider range 
firing during military service as "significant noise 
exposure" absent evidence of unusual susceptibility), and 
the file does not show a medically sound basis on which to 
attribute the veteran's post-service SNHL to his military 
service.  The Board accordingly finds that the precedents of 
Ledford and Hensley do not apply in this case. 

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
documentation of SNHL is in 1971, twenty-five years after the 
veteran's discharge from active service.  The Board finds 
that this passage of years is actual evidence against a claim 
of service connection for SNHL.  

Service connection for tinnitus

The Hickson analysis does not support service connection for 
tinnitus.  The VA audiological examiner in October 2002 
apparently accepted that tinnitus was present, so the first 
Hickson element is satisfied.  The veteran's wife submitted 
evidence that his tinnitus was incurred in service, so the 
second Hickson element is satisfied.  However, there is no 
clear medical evidence of nexus, so the third Hickson element 
is not satisfied.

In the alternative to the Hickson analysis, service 
connection may be established by a continuity of 
symptomatology (not necessarily continuity of treatment) 
between a current disorder and service.  Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  In this 
case, there is evidence of continuity of symptomatology 
(testimony of the veteran and letter from his wife) but that 
evidence is not corroborated by medical evidence.  The Board 
accordingly finds that service connection under 38 C.F.R. 
§ 3.303 is not warranted.

Benefit of the Doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against these claims and the benefit-
of-the-doubt rule does not apply.




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


